It

Filed 08/02/19 Page 1

Case 1:17-cv-09300-GBD-OTW Document 90

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

sae eee nen ceeeeeeeceeneed 30

 

RICHARD FARMER,
17-CV-9300 (GBD
Plaintiff,

-against-

FZOAD.COM ENTERPRISES INC.,
D/b/a MANHATTAN EYEWORKS,

¢G

M

OTW)

 

 

wa OS
Maik

D/b/a CHELSEA VISION ASSOCIATES,
DENTAL ASSOCIATES OF NEW YORK LLP,
GREENWALD & MATANI PTR,

DAVID FOREST GROSS,

MUKUND J. MATANI, and GARY GREENWALD,

USDC SDNY
DOCUMENT
ELECTRONICALLY
DOC 4:

   
 

ff

 

Defendants.

 

 

 

2 |DATE FILED: 9-9

 

 

4
TO: HON. GEORGE B. DANIELS, United States District Judge (LTR)
PLAINTIFF’S RESPONSE TO JUDGE WANG’S JULY 29, 2019

COURT ORDER ERRONEOUS
Plaintiff's response to Opposing Counsel Joshua Weiner’s July 19, 2019 letter {
Ona T. Wang was a blatant attempt to use the Magistrate Judge Ona T. Wang and the
States District Court for the Southern District to issue yet another erroneous court Ord

silence Plaintiff from exposing the truth about his illegal business practices in Morrista

Jersey in using his deceptive practices, misrepresentation and fraud on the United State

Courts in the SDNY while appearing on Plaintiff's case, while engaging in fraud in othe

for well over 10 years appearing in cases in the State of New York which he has no rig’
Counsel Weiner has a 10 year history of document fraud and concealing his Me

New Jersey firm from the United States District Court Administration and the New Yo

Page 1 of 4

LO

Cl
WW

3

OT]

rk

 

ht.

 

 

Judge

Jinited

to
m, New
District

fr Cases

ristown,

; State

 
I i ul |

Case 1:17-cv-09300-GBD-OTW Document 90 Filed 08/02/19 Page 2 of 4

~ +

Unified Court System. See Farmer v. Law Office of Weiner & Weiner, LLC, et al. Docket id.
19-CV-7115 (DIST.SDNY) filed on 7/30/2019 with this Court.

Counsel Weiner knew when Plaintiff contacted Timothy Duffy of Coughlin Duffy, LLP
on July 18, 2019 via email his fraud and deceit was exposed by the Plaintiff so he tried to figure
out a way to shut Plaintiff down from exposing his fraud on the SDNY court thereafter he wrote
in his own few the erroneous July 19, 2019 letter id. at (Docket 88) dated July 19, 2019 to Judge
Ona T. Wang to do his illegal bidding by having yet another erroneous court Order issued by
Judge Wang see id. at (Docket 89) dated July 29, 2019 was the real purpose in silencing Plaintiff
once again before this Court but Plaintiff was not deterred.

Dated: Queens, New York

August 2, 2019
Respectfully submitted,

RICHARD FARMER, Plaintiff
Appearing Pro Se |

/S/ Richard Farmer
By: Richard Farmer
136-20 38" Ave, #3D
Flushing, NY 11354
(347) 933-9685

 

MINTZ & GOLD LLP
Alexander H. Gardner

600 Third Avenue, 25" FL
New York, N.Y. 10016

Tel: (212) 696-4848

Fax: (212) 696-1231
gardner@mintzandgold.com

Attorneys for Defendants Dental
Associates of New York, LLP, Mukund
J. Matani, Gary Greenwald &
Greenwald & Matani PTR.

Page 2 of 4

 

 
Case 1:17-cv-09300-GBD-OTW Document 90 Filed 08/02/19

COUGHLIN DUFFY LLP
Joshua Weiner Esq.

350 Mount Kemble Avenue
PO Box 1917

Morristown, New Jersey 07962
jweiner@coughlinduffy.com

Direct: 973-631-6020
Main: 973-267-0058
Fax: 973-267-6442

Attorney for the Defendants Fzoad.com
Enterprises Inc., and Dr. David F. Gross

Law Office of Weiner & Weiner, LLC
Paul I Weiner Esquire, LLC,

Joshua Weiner Esq.

350 Mount Kemble Avenue

PO Box 1917

Morristown, New Jersey 07962
jweiner@coughlinduffy.com

Direct: 973-631-6020

Main: 973-267-0058
Fax: 973-267-6442

Attorney for the Defendants Fzoad.com
Enterprises Inc., and Dr. David F. Gross

Page 3 of 4

 

Page 3

 

6

 

t 4
 

 

Case 1:17-cv-09300-GBD-OTW Document 90

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Filed 08/02/19 Page 4 of 4

 

RICHARD FARMER,

Plaintiff,

-against-

FZOAD.COM ENTERPRISES INC.,

D/b/a MANHATTAN EYEWORKS,

D/b/a CHELSEA VISION ASSOCIATES,

DENTAL ASSOCIATES OF NEW YORK LLP,
GREENWALD & MATANI PTR,

DAVID FOREST GROSS,

MUKUND J. MATANI, and GARY GREENWALD,

Defendants.

 

AFFIRMATION OF SERVICE

17-CV-9300 (GBD)

I, Richard Farmer Plaintiff, declare under penalty of perjury that I submitted today’s

filing to the Pro Se office to be submitted E.C.F. filing to all the parties involved.

Dated: Queens, New York
August 2, 2019

Page 4 of 4

Respectfully submitted,

RICHARD FARMER, Plaintiff
Appearing Pro Se

/S/ Richard Farmer
By: Richard Farmer
136-20 38" Ave, #3D
Flushing, NY 11354
(347) 933-9685

 

 

 
